Citation Nr: 0116491	
Decision Date: 06/18/01    Archive Date: 06/26/01	

DOCKET NO.  99-08 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.  The veteran is a recipient of the Purple Heart medal 
and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In a July 1998 letter, the RO informed the veteran of a June 
1998 rating determination that awarded service connection for 
PTSD, at a rating of 50 percent.  The veteran filed a timely 
notice of disagreement with this determination that month.  
At this time, the notice of disagreement made reference 
solely to the issue of an increased evaluation for the 
service-connected PTSD.  The RO issued a statement of the 
case regarding the claim of entitlement to an increased 
evaluation for PTSD in October 1998.  A timely substantive 
appeal was received from the veteran in May 1999.  
Accordingly, the issue of entitlement to an increased 
evaluation for PTSD, currently evaluated as 50 percent 
disabling, is before the Board at this time.

In May 1999, the veteran filed a claim seeking entitlement to 
compensation based on unemployability.  This claim was denied 
by the RO in September 1999.  The veteran has not appealed 
this decision.  Accordingly, the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities is not before the Board or the 
RO at this time.  38 C.F.R. § 20.200 (2000).  

The veteran provided testimony at a hearing before a member 
of the Board at the RO in December 2000.  Unfortunately, a 
tape of the hearing could not subsequently be located, and a 
transcript is not possible.  A letter was sent by the Board 
to the veteran in March 2001 asking the veteran if he wished 
to have an additional hearing.  He was informed that if he 
made no reply to the March 2001 letter, the Board would 
assume that he did not want another hearing.  No response was 
provided from the veteran.  Accordingly, the Board may now 
proceed with the case.  


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran with 
the development of all facts pertinent to the claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder was received in December 
1997.

3.  Based on the medical evidence of record, the Board finds 
that the veteran's PTSD is manifested by nightmares, 
difficulties in establishing and maintaining effective work 
and social relationships, and depression.  

4.  The medical evidence of record does not demonstrate that 
PTSD causes deficiencies in most areas such as family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessive rituals which interfere with 
routine activities, intermittently illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, neglect of 
personal hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran filed a claim seeking service 
connection for PTSD in December 1997.  During this time 
period, the veteran was receiving psychiatric treatment on an 
outpatient basis due to his PTSD.  A December 1997 outpatient 
treatment report notes that the veteran was estranged and 
isolated, with no intimacy, no feeling of cooperation, and 
unemployed.  It was indicated that the veteran had been 
homeless twice but was felt to be more responsible and stable 
at this time.  He anticipated termination by his company once 
he returned from work after VA treatment. 

In a May 1998 VA psychiatric evaluation, the veteran reported 
nightmares that would not stop.  They occurred approximately 
two times a week and more when he watches the news.  The 
veteran noted that it was impossible for him to go downtown.  
Difficulties holding a job and expressing his feelings were 
also noted.  He stated that he had between 20 to 25 jobs 
between the time he was discharged from service and when he 
last worked.  The longest employment he has had was for eight 
years as a forklift driver.  Abuse of heroin and difficulties 
with incarcerations due to theft and robbery were also noted.  
He served seven years for a drug-related charge.  

Psychiatric evaluation at that time found the veteran to be 
severely depressed.  His affect was blunted.  The veteran 
appeared to be able to express positive affect during the 
interview.  His thought processes were coherent and he had no 
signs or symptoms of a psychotic process.  The veteran was 
found to be awake, alert, and oriented.  He was diagnosed 
with chronic PTSD and a major depressive disorder.  A history 
of opiate dependence in sustained remission was also noted.  
The veteran's Global Assessment of Functioning (GAF) was 
indicated to be 45.  

The veteran was awarded service connection for PTSD in a June 
1998 rating determination.  In a timely notice of 
disagreement filed in July 1998, the veteran contended that 
he was entitled to a higher disability evaluation and/or a 
total evaluation.  The veteran noted he continued medical 
treatment and therapy.  

Additional outpatient treatment records were obtained by the 
RO.  They note continuous treatment for the veteran's PTSD.  
A March 1998 outpatient treatment record reports that the 
veteran speaks frequently and spontaneously in combat group 
sessions.  He is able to utilize feedback, or observe self, 
but not both.  He was also able to reveal personal concerns 
involving sensitive areas.  His thought process and thought 
content were found to be normal.  The veteran was found to be 
neat, cooperative, and his affect was appropriate.  His mood 
was indicated to be dysthymic.  

Additional outpatient treatment records note that the veteran 
feels that he has benefited by medication.  In his May 1999 
claim for individual unemployability, it was indicated that 
he last worked in August 1997.  In this regard, it must be 
otherwise noted that outpatient treatment records indicate a 
severe post-service back injury.  In an April 1999 intake 
assessment for VA work therapy, the veteran reported that the 
reason he was unemployed was due to this back injury.  The 
veteran stated that he was capable of working and wished to 
pursue part-time competitive employment.  The vocational 
rehabilitation specialist indicated that the veteran appeared 
feasible for competitive employment at that time.  However, 
he had difficulties dealing with work.  A May 1999 outpatient 
vocational rehabilitation report indicated that the veteran 
discontinued incentive therapy because he was not able to 
continue in the work for pay programs.  It was indicated that 
he appeared to be having trouble maintaining his composure.  
The veteran reported that he was having flashbacks caused by 
machine noises in the clinic he was working in.  

An additional VA psychiatric evaluation was performed in June 
2000.  At this time, it was reported that the veteran was 
unemployed and separated.  He indicated nightmares 
approximately twice a week.  It was noted the veteran had 
been in treatment with the VA fairly continuously for over 
the past three years.  A VA physician, who recently assigned 
the veteran a GAF score of 60, was currently following his 
condition.  He has a small apartment of his own where he 
lives and has a puppy that keeps him company.  He also 
reported that he is a pastor at a church and preaches every 
two weeks.  He receives compensation every time he preaches, 
but only does this twice a month.  

A significant history of legal difficulties was noted.  He is 
currently supported by his service-connected disability 
compensation as well as the $200 a month he receives from the 
church.  The use of drugs was not indicated.  

In the mental status examination, the veteran reported that 
he was depressed.  His speech was fluent and at a normal rate 
and rhythm.  The veteran's mood was mild to moderately 
depressed.  His affect was full and appropriate to his 
express thoughts.  No lability of affect was noted.  During 
the interview, the veteran was able to express a positive 
affect.  He was noted to grimace during the interview.  
Regarding his thought process, the veteran was coherent.  He 
was without any signs or symptoms of a psychotic process.  He 
was without any specific ideas, intentions, or plans of 
harming himself or others.  It was also reported that the 
veteran was awake, alert, and oriented.  He could repeat 
words immediately, but only two after five minutes.  He was 
able to give an abstract interpretation of a proverb.  His 
insight, judgment, and impulse control appeared to be intact.  

The veteran was given an eighth grade reading test.  He 
scored a 100 percent rating.  The examiner noted that this 
was the highest score he had ever seen any veteran achieve on 
this reading test.

The veteran was diagnosed with chronic PTSD and a major 
depressive disorder.  Opiate dependence in a sustained 
remission was also noted.  Financial and legal difficulties 
were indicated.  The current GAF score was reported to be 45.  

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist.  The RO has attempted 
to obtain all pertinent records regarding this issue and the 
veteran has been effectively notified of the evidence 
required to substantiate his claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not obtained.  The veteran has been fully advised 
of the status of the efforts to develop the record as well as 
the nature of the evidence needed to substantiate this claim 
in multiple communications from the RO.  He and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate this claim.  As the RO 
has completely developed the record, the Board finds that a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In evaluating this case, the Board must note the use of GAF 
scoring.  The United States Court of Appeals for Veterans 
Claims (Court) has addressed the importance of GAF scores.  
See, i.e., Richards v. Brown, 9 Vet. App. 266, 267-8 (1996) 
(where the GAF was 50 and said to be reflective of a serious 
impairment under the diagnostic criteria).  The Court has 
also held that global assessment of functioning scores 
between 55 and 60 indicate only "moderate difficulty in 
social, occupational, or school functioning."  See Carpenter 
v. Brown, 8 Vet. App. 243 (1995).  In this case, GAF scores 
of 60 and 45 were noted at various times.  These scores are 
one piece of evidence that must be compared to the other 
evidence of record.  38 C.F.R. § 4.130.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (2000), effective November 
7, 1996.  In this case, the veteran filed his claim following 
this change in the regulations.  Accordingly, the Board will 
evaluate the veteran's case under these new regulations.  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2000).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2000).

Significantly, the references to PTSD within the veteran's 
outpatient treatment records reflect almost precisely the 
requirements of a 50 percent evaluation including, but not 
limited to, disturbances in motivation and mood and 
difficulties in establishing and maintaining effective 
social/work relationships.  The veteran's own complaints fail 
to indicate such symptoms as suicidal ideation, obsessive 
rituals, intermittent illogical speech, near-continuous panic 
or depression, disorientation, a neglect of personal hygiene, 
and an inability to establish and maintain effective 
relationships - that is, the requirements for a 70 percent 
evaluation are essentially not reported.  

Compelling evidence in support of the determination that the 
veteran does not warrant a 70 percent evaluation for his PTSD 
are the absence of reported symptoms such as suicidal 
ideation, illogical speech, near continuous panic or 
depression, or neglect of personal appearance.  The 
symptomatology shown in the medical reports reveals a clear 
preponderance of evidence against the claim that the veteran 
suffers from more than a 50 percent disability associated 
with his PTSD under the rating criteria.  

The Board notes that there have been GAF scores of 45 that 
are indicative of more impairment than the previously 
assessed score of 60.  Additionally, some health care 
providers in the veteran's outpatient treatment records have 
noted "severe" depression.  However, these findings are 
outweighed by the other clinical evidence that does not 
demonstrate that the criteria as specified under Code 9411 
are met.  For example, the veteran's depression throughout 
the record is not shown to affect his ability to "function 
independently, appropriately and effectively" such as is 
required for a 70 percent rating.  Moreover, in reviewing the 
actual clinical manifestations, they are consistently 
reflective of a 50 percent rating versus a higher level.  38 
C.F.R. § 4.126(a) (2000) (rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination).  

In evaluating the medical evidence of record, the Board must 
find that the mental status findings on VA examinations cited 
above are therefore entitled to great probative weight.  The 
medical evaluations provide a detailed recitation of the 
veteran's PTSD.  These evaluations fail to provide a basis to 
determine that he is entitled to a 70 percent evaluation for 
PTSD, in view of the absence of the criteria required for 
such a conclusion.  That is, a 70 percent rating is justified 
when there is suicidal ideation.  Per the VA examination in 
2000, there were no such thoughts.  Further, the examiner 
indicated that the veteran's insight, judgment and impulse 
control were intact.  For a higher rating, there must be 
impaired impulse control and deficiency in the thought 
process/judgment.  The veteran also speaks in a coherent 
manner (as demonstrated in both the 1998 and 2000 
examinations).  A 70 percent rating is assigned when there is 
intermittently illogical speech.  In sum, the identified 
criteria for a 70 percent evaluation are not met.   

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), and whether the veteran is entitled to an 
increased evaluation for a separate period based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to the 
finding of a current severity of the disorder.  In that 
decision, the Court also discussed the concept of "staging" 
of ratings, finding that, in cases where an initial assigned 
disability evaluation has been disagreed with, it is possible 
for the veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Id. 

In this case, the Board specifically finds that there is no 
evidence that supports the veteran's claim at different 
stages during the appeal period.  The most probative evidence 
supports the conclusion that there is no actual variant in 
the severity of the service-connected disability during the 
appeal period.  Accordingly, the Board does not find that the 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period in 
question.  The evidence of record from the day the veteran 
filed his initial claim to the present supports the 
conclusion that he is not entitled to an increased evaluation 
during any time within this appeal.  


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Error! Not a valid link.


